Morton, C. J.
The “ pass-book ” kept by the plaintiff was not admissible as original and independent evidence in his favor. Field v. Thompson, 119 Mass. 151. But the evidence of the plaintiff tended to show that the pass-book had been in the possession of the defendant, and that it was shown to him at the time the note in suit was given in settlement of the balance which appeared to be due by it. The book, in connection with this evidence, was competent, the whole transaction being in the nature of an admission by the defendant that the goods specified on the pass-book were properly charged to him. The weight of the evidence was for the jury. Earle v. Reed, 10 Met. 387. Hayes v. Kelley, 116 Mass. 300.

Exceptions overruled.